                       1     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       2     CARA XIDIS, ESQ.
                             Nevada Bar No. 11743
                       3
                             GANZ & HAUF
                       4     8950 W. Tropicana Ave, Suite 1
                             Las Vegas, Nevada 89147
                       5     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       6
                             WILLIAM BRIM, ESQ.
                       7
                             Nevada Bar No. 5589
                       8     KOCH & BRIM, LLP
                             4520 South Pecos Road, Suite 4
                       9     Las Vegas, Nevada 89121
                             Tel: (702) 451-3900
                     10      Fax: (702) 451-1448
                     11
                             Attorneys for Plaintiff
                     12
                                                                             -o0o-
                     13
                                                              UNITED STATES DISTRICT COURT
                     14

                     15                                              DISTRICT OF NEVADA

                     16
                             ARMONDO FLORES,                                          CASE NO:    2:18-cv-01795-GMN-GWF
                     17
                                                       Plaintiff,
                     18

                     19      vs.

                     20      STATE FARM MUTUAL AUTOMOBILE
                             INSURANCE COMPANY; DOES 1 through 10,
                     21      inclusive; and ROE CORPORATIONS 1 through
                             10, inclusive,
                     22

                     23                                Defendants.

                     24
                                                                    STIPULATION AND ORDER
                     25

                     26             IT IS HEREBY STIPULATED by and between the parties hereto, through their respective

                     27      counsel of record, that the deadline for Plaintiff to file his Reply in support of the Motion to Remand

                     28      ///

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                    Page 1
       Fax: (702) 598-3626
                       1     filed on October 10, 2018, be extended from October 31, 2018 to November 2, 2018.

                       2        Dated this 31st day of October, 2018.           Dated this 31st day of October, 2018.
                       3
                                GANZ & HAUF                                     HARPER SELIM
                       4
                                /s/ Marjorie Hauf                               /s/ Taylor Selim
                       5        ________________________________                ________________________________
                                Marjorie Hauf, Esq.                             Taylor Selim, Esq.
                       6        Nevada Bar No. 8111                             Nevada Bar No. 12091
                                8950 W. Tropicana Ave, Suite 1                  1707 Village Center Circle, Suite 140
                       7
                                Las Vegas, Nevada 89147                         Las Vegas, NV 89134
                       8        Attorneys for Plaintiff                         Attorney for Defendant

                       9
                                                                        ORDER
                     10

                     11       IT IS SO ORDERED.

                     12                   1
                             Dated this _____day of November, 2018.
                                                                                   ___________________________________
                     13                                                            Gloria M. Navarro, Chief Judge
                                                                                   UNITED STATES DISTRICT COURT
                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                 Page 2
       Fax: (702) 598-3626
